DETAILED ACTION
	The instant application having Application No. 17/025,183 filed on 09/18/2020 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-12 are objected to because of the following informalities:  
As currently recited, claims 10 and 12 are system and non-transitory computer readable storage medium claims that perform the method of according to claim 5.  It is suggested that claims 10-12 be rewritten clearly in independent claims to avoid any confusion that they might be dependent on claim 5.

Claim 11 is objected for the same rationale as claim 10 and 12 above. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Step 1—Is the claim directed to a process, machine, manufacture or composition of matter?
Step 1 Analysis—Yes, claim 1 is a method claim.

Step 2A Prong One—Does the claim recite Judicial Exception (i.e.: Abstract Idea, Law of Nature or Natural Phenomenon?)
Step 2A Prong One Analysis—Yes, claim 1 recites the abstract idea of organizing human activity. The limitations “A device interaction method, applied to an interactive device, the method comprising: receiving a permission setting parameter for a 5second user terminal sent by a first user terminal, the first user terminal being a management user terminal of the interactive device; and responding to an interaction request of the second user terminal, upon receiving the interaction request of 10the second user terminal, in response to the interaction request matching the permission setting parameter; wherein, the first user terminal and the second user terminal are both bound to the interactive device.” are considered to be simply human activities because these steps are just basically obtain a permission setting parameter, then at a later time, when a request is received, compare the request received to the obtained permission setting parameter. Therefore, 

Step 2A Prong Two—Does the claim recite additional elements that integrate the Judicial Exception into a Practical Application?
Step 2A Prong Two Analysis-No, the claim does not recite any application of the abstract ideas. 

Step 2B-Does the claim recite additional elements that amount to significantly more than the Judicial Exception?
Step 2B Analysis-No, as analyzed in the step 2A Prong Two Analysis above, the claim does not recite additional elements that amount to significantly more than the Judicial Exception.  Therefore, claim 1 and all its dependent claims are non-statutory.

Claims 5-6, 10-12 and all their dependent claims are also rejected for the same rational as claim 1 and its dependent claims above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawachi (US 2019/0103116 A1-hereinafter Kawachi.)
Regarding claim 1, Kawachi discloses a device interaction method, applied to an interactive device, the method comprising: 
receiving a permission setting parameter for a second user terminal sent by a first user terminal, the first user terminal being a management user terminal of the interactive device (at least figures 2 & 5; [0072]-[0076][00150]-[0153], authority setting for a mobile terminal is received); and 
responding to an interaction request of the second user terminal, upon receiving the interaction request of the second user terminal, in response to the interaction request matching the permission setting parameter (at least figures 5A-5C and 6A-6B, [0155]-[0157], i.e.: when a request from the mobile terminal matches with at least an authority stored (permission setting parameter), then a response in accordance to the authority is received); 
wherein, the first user terminal and the second user terminal are both bound to the interactive device (at least figure 1A, elements 101 and 140, the mobile terminal 140 and mobile terminal 101 are tied to the interactive electronic device 110.)

Regarding claim 2, Kawachi discloses the method according to claim 1. Kawachi also discloses sending prompt information to the second user terminal, in response to that the interaction request does not match the permission setting parameter (at least figure 3, step S314, [0083], when i.e: authentication fails (does not match permission setting parameter) notification is sent to the mobile terminal.)

Regarding claim 3, Kawachi discloses the method according to claim 1. Kawachi also discloses before receiving the permission setting parameter for the second user terminal sent by the first user terminal, the method further comprises: 
authorizing the first user terminal as the management user terminal, based on a received authorization request sent by the first user terminal (at least [0070], mobile terminalM is registered as the terminal for executing the initial settings of the interactive electronic device.)

Regarding claim 4, Kawachi discloses the method according to claim 1. Kawachi also discloses the permission setting parameter comprises whether the second user terminal has a permission to use a target functionality of the interactive device (at least [0143][0155], authority setting includes whether a mobile device can use speech function to control a particular device via the access interactive electronic device.)

Regarding claim 5, Kawachi disclose a method for managing a permission, applied to a first user terminal, the first user terminal being a management user terminal of an interactive device, the method comprising: 
receiving a permission setting parameter for a second user terminal input by a user (at least figures 2 & 5; [0072]-[0076][00150]-[0153], it’s inherent that authority setting for a mobile terminal is received from input by a user (administrator); and 
(at least figures 5A-5C and 6A-6B, [0149]-[0157], i.e.: the authority set is inherently sent to the interactive electronic device, and based on the authority set, whether an action/function is permitted depending on request received); 
wherein, the first user terminal and the second user terminal are both bound to the interactive device (at least figure 1A, elements 101 and 140, the mobile terminal 140 and mobile terminal 101 are tied to the interactive electronic device 110.)

Claims 6 & 11 are rejected for the same rationale as claim 1 above.
Claim 7 is rejected for the same rationale as claim 2 above.
Claim 8 is rejected for the same rationale as claim 3 above.
Claim 9 is rejected for the same rationale as claim 4 above.
Claims 10 & 12 are rejected for the same rationale as claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/           Primary Examiner, Art Unit 2438